Latimer, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
This opinion leaves me confused because I do not understand what disposition is being ordered. While I believe a rehearing on the sentence will better serve the ends of justice, I cannot concur with the concept that the court-martial was without jurisdiction to accept a plea of guilty. The guilt of the accused was never placed in issue, and the ill-advised conduct and comments of the president could affect only the sentence.
I would, therefore, limit the rehearing to the imposition of sentence.